Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “each heating element of a plurality of heating elements is located one of the plurality of region.” This is missing a word [“in”, “above,” etc.]
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartwright et al. [US Pat. 5352866, hereinafter “Cartwright”].
Regarding claim 1, Cartwright discloses a fryer [Fig. 1] comprising: 
a fry pot [10 and 12, together] configured to receive a cooking medium [oil, Col. 3 lines 23-28]; and 
a controller [36] configured to: 
control an amount of heat provided to the cooking medium based on a setpoint temperature [Col. 12, lines 33-42 describe an example operation for the setpoint temperature of 350.deg. F, in which case if “the oil temperature is less than 335.deg.F, the heater will be operated at a 100% duty cycle. Above 335.deg.F, the PID operation will control the duty cycle…At 355.deg.F, the heater is turned off”] , the setpoint temperature being set to a target cooking temperature during a cook cycle [Col. 8 lines 11-17: “a new mode of operation may define a new oil temperature set point, i.e., the oil temperature to be maintained by the temperature control. In the cooking mode, the control regulates product cooking time in direct proportion to temperature error i.e., the difference between a predetermined temperature and the current oil temperature.”]; 
in response to the cook cycle ending, start an idle timer [Col. 12, lines 66-68: “If the control senses no cooking activity for a predetermined period of time, e.g. , 30 minutes…” The idle timer is that timer which measures the “period of time”]; 
if an order to cook [i.e. the system is not in “setback” mode but follows path 310 in Fig. 7] is received prior to expiration of the idle timer, reset the idle timer [The idle timer is no longer used and will be reset by the system. See Fig. 7; after the idle time at block 304, the paths lead back to step 162, “re-sync heat cycle timer,” Fig. 6. Note that the idle timer will be reset in either case, including if cook mode is entered, at step 310]; and 
if the order to cook is not received prior to expiration of the idle timer, set the setpoint temperature to an idle temperature [“setback temperature,” Block 308, Fig. 7] that is less than the target cooking temperature [in this example, 275.deg.F, which is less than the example target temperature of 350.deg.F. See Fig. 7].
Regarding claim 2, Cartwright discloses the controller is further configured to: in response to the fryer being powered on, set the setpoint temperature to a melt temperature that is less than the idle temperature [Col. 12 lines 51-57: “a melt mode may be used…the control operates to apply heat…[when the temperature reaches] 135.deg. F, the system operation switches to the heating mode,” where the melt temp is 135.deg. F compared to an idle temp of 275.deg.F in Fig. 7]; and in response to a sensed temperature of the cooking medium reaching the melt temperature, set the setpoint temperature to the target cooking temperature [Col. 12 lines 51-57: “When the control detects an oil temperature in excess of 135.deg. F, the system operation switches to the heating mode,” where the heating mode has a set temperature of 350.deg. in at least one example given in Col. 12 lines 32-33].
Regarding claim 12, Cartwright discloses a fryer as set forth with respect to claim 1 above. Cartwright, in disclosing the controller configured to operate as set forth above, also inherently discloses a method of controlling a fryer by performing this method which the controller is configured to perform.
Regarding claim 13, Cartwright discloses a fryer as set forth with respect to claim 2 above. Cartwright, in disclosing the controller configured to operate as set forth above, also discloses a method of controlling a fryer by performing this method which the controller is configured to perform.
Regarding claim 20, Cartwright discloses a fryer as set forth with respect to claim 1 above. Cartwright, in disclosing the (electronic/electrical) controller configured to operate as set forth above, also inherently discloses a computer program for controlling said fryer, which must including a non-transitory computer-readable storage medium on which the program outlined with respect to claim 1 above is stored, such that the program code, when executed by one or more processors, causes the one or more processors to perform a method of controlling a fryer as set forth with respect to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Hohler et al. [WO 2019/108909, hereinafter “Hohler ‘909”].
Regarding claim 3, Cartwright discloses the apparatus set forth above, including a plurality of heating elements [“heaters” which may be electric, Col. 3 lines 62-65] and a melt temperature and mode [Col. 12 lines 51-57], but fails to teach the controller configured to operate as claimed. However, Hohler ‘909 discloses a fryer having a plurality of heating elements [“the heating elements,” Par. 0090], wherein the controller [“system controller 200,” Par. 0090] is further configured to, while the setpoint temperature is set to the melt temperature [this may be done for any temperature, including the melt temperature of Cartwright] : select a heating element of the plurality of heating elements based on an activation sequence; activate the selected heating element for an activation time; in response to the activation time expiring, deactivate the selected heating element; select a next heating element in the activation sequence; and repeat activation, deactivation, and selection of the next heating element in the activation sequence while the setpoint temperature is set to the melt temperature [“the system controller 200 may selectively activate a portion of the heating elements (e.g., one heating element of a group in the oil cooking chamber while leaving the remaining portion, e.g., three heating elements, of the group inactive). After allowing the activated portion to remain active for a predetermined/optimal time, the system controller 200 may deactivate this portion and selectively activate a portion of the remaining heating elements,” in particular “during periods of low product demand,” Par. 0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Cartwright by configuring the fry pot and heaters so that the heaters such that each fry pot section [10 and 12] has a plurality of heaters, and in configuring the controller to sequentially operate the heaters, as taught by Hohler ‘909, in particular during a melt mode of Cartwright, in order to increase the “usable life of the heating elements,” [Hohler ‘909 Par. 0090], which in turn increases the life of the fryer over a fryer with only one heater.
Regarding claim 4, Cartwright discloses the controller is configured to, in response to deactivating the heating element, wait for a deactivation time before re-activating the heating element [during melt mode, “the controller operates to apply heat at a 10% duty cycle,” Col. 12 lines 54-55, with the duty cycle corresponding to a heater on-off time, as described in col. 12 lines 1-13.] Hohler ‘909 taught the plurality of heaters being sequentially activated as set forth in claim 3 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, when combining Cartwright and Hohler ‘909 specifically during the melt mode, to use the same duty cycle on/off time as taught by Cartwright, so that, in response to deactivating the selected heating element, wait for a deactivation time before activating the next heating element, because doing so ensures that the same amount of heat is produced--that is, a significantly lower heat than a 100% duty cycle--to allow for effective melting without burning [Cartwright Col. 12 lines 51-53].
Regarding claim 14, Cartwright discloses the apparatus set forth with respect to claim 3 above, and thus also teaches that method which the controller is configured to perform above.
Regarding claim 15, Cartwright discloses the apparatus set forth with respect to claim 4 above, and thus also teaches that method which the controller is configured to perform above.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Hohler ‘909 as applied to claim 3 above and further in view of Hoatson et al. [US Pat. 4787301, hereinafter “Hoatson”].
Regarding claims 5 and 16, Cartwright as modified by Hohler ‘909 discloses the fryer having a plurality of heating elements being sequentially activated, but fails to disclose a plurality of regions such that the consecutively activated heating elements are not in the same region (Hohler ‘909 fails to show the physical location of the heating elements).
However, Hoatson teaches, in a fryer, a fry pot [20, Fig. 4] including a plurality of regions [the space above heating elements 25-29, respectively, in Fig. 4], each heating element of a plurality of heating elements is located one of the plurality of regions [in this case, there is one region per heating element as defined, so each heating element is located in one of the regions]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus and method of Cartwright by adding additional heating elements in different regions as taught by Hoatson because this allows for greater flexibility in heating. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of  the activation sequence being configured so that consecutively activated heating elements are not in the same region as claimed (if the heaters are arranged side by side, each below a region, as in Hoatson, there is only one way to consecutively activate the different heating elements, one in which elements in different regions are consecutively activated; so the combined references render both of these two choices obvious).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Wadia et al. [US Pat. 3919523, hereinafter “Wadia”]
Regarding claim 6 and 17, Cartwright discloses a heating element [“heaters” which may be electric, Col. 3 lines 62-65] and a power switch [58], but fails to teach a power switch having a first and second contactor. However, Wadia teaches, in a cooking apparatus, a heating element [17, Fig. 2]; and a power switch including a first contactor [31] and a second contactor [35] connected in series [Fig. 2], the power switch being configured to selectively couple the heating element to a power source in response to one or more signals from the controller [“control circuit”], wherein the controller is further configured to:
 in response to receiving a first command to activate the heating element, determine a state of a contactor flag having a first state and a second state [where the “contactor flag” here is the over temperature condition state, with the contactor flag first state being “over temperature” and the contactor flag second state being “not over temperature,” i.e. “normal operation” See Col. 4 lines 35-40]; 
in response to the contactor flag being in the first state [overheated]: activate the first contactor [31 is activated meaning opened since it is normally closed], and in response to receiving a second command to deactivate the heating element, deactivate the second contactor and change the state of the contactor flag to the second state [after the apparatus has cooled, the heater may be activated normally, after which, if a command to deactivate is received, the second contactor 34 is opened (normal operation to stop heating) and the flag is set to the second state (not overheated)]; and 
in response to the contactor flag being in the second state [not overheated/normal operation]: activate the second contactor [35 is activated, meaning closed since it is normally open], and in response to receiving the second command to deactivate the heating element [in normal operation], deactivate the first contactor [in normal operation, the first contactor 31 is deactivated meaning closed, its default state], and change the state of the contactor flag to the first state [if an overheat condition is reached, the flag changes to the first state. This may happen in a case where, for example, the heating element is requested to be deactivated but does not respond/temperature continues to rise].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus and method of Cartwright to add a first and second contactor connected in series as taught by Wadia in order to allow the system to have a  “more reliable safety control but also a control that during normal use is continuously being checked as to its workability, and this confidently assures the users that the same is operating satisfactorily,” [Wadia Col. 1 lines 38-42].

Claim(s) 7, 10, 11, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Hohler ‘909 and further in view of Hannah et al. [US 2019/0327795 A1, hereinafter “Hannah”].
Regarding claim 7, Cartwright discloses the apparatus set forth above with respect to claim 1, and discloses a plurality of heating elements  [“heaters” which may be electric, Col. 3 lines 62-65] each configured to provide heat to the cooking medium in response to being activated by the controller [see Fig. 1]. Cartwright discloses a first threshold temperature below which the heater is operated [Col. 12 lines 38-42] and a second threshold temperature below which the heater is operated at 100% duty cycle [Col. 12 lines 37-38] and above which less heat is provided, but fails to teach determining a cooking load and controlling the heaters accordingly.
Regarding the heating elements, Hohler ‘909 teaches a plurality of heating elements configured to together provide heat to the cooking medium in response to being activated by the controller[“the heating elements,” Par. 0090]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Cartwright by configuring the fry pot and heaters so that the heaters such that each fry pot section [10 and 12] has a plurality of heaters, and in configuring the controller to sequentially operate the heaters, as taught by Hohler ‘909, in particular during a melt mode of Cartwright, in order to increase the “usable life of the heating elements,” [Hohler ‘909 Par. 0090], which in turn increases the life of the fryer over a fryer with only one heater.
Furthermore, Hannah teaches, in a cooking apparatus, a plurality of heating elements [“first heating element” and “second heating element,” Fig. 5] each configured to provide heat to the cooking medium in response to being activated by the controller [Par. 0022], and wherein the controller is further configured to: 
determine a cooking load [Fig. 4; see also Par. 0038, which involves measuring the temperature of the food to be cooked. The temperature after cooking begins is related to the thermal mass of the food, reasonably construed as the “cooking load”]; 
select a set of setpoint bias temperatures based on the cooking load [the system selects the threshold temperatures based on the cooking load because the thresholds may be bad on, for example, temperature-based transitions of the food, Par. 0047; see also step 304, Fig. 4], each setpoint bias temperature defining a threshold temperature below the target cooking temperature [where the “third threshold” is the target cooking temperature, and the “first” and “second” threshold temperatures are the setpoint bias temperatures, which are below that, see Fig. 5]; 
in response to a sensed temperature of the cooking medium being below a first threshold temperature [“second threshold,” Fig. 5] but above a second threshold temperature [“first threshold,” Fig. 5], activate a first heating element of the plurality of heating elements [“activate the second heating element,” step 408. Note that here the “second” heating element is mapped to the claimed first heating element and vice versa]; and
 in response to the sensed temperature of the cooking medium being below the second threshold temperature [“first threshold,” Fig. 5], activate a second heating element [“first” heating element, step 404, activated when the temperature is below the first threshold, see steps 404-406, Fig. 5] of the plurality of heating elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Cartwright by determining the cooking load and setpoint bias temperatures, and activating the heating elements according to these setpoints, because it allows the operation of the cooking apparatus to be “based on a more direct assessment of the food item(s)” [Hannah Par. 0004] and having a plurality of heating elements and activating one or the other heating element allows for more efficient heating (both more efficient control and more efficient distribution).
Regarding claim  10, the modified Cartwright-Hannah discloses the number of setpoint bias temperatures in the set of setpoint bias temperatures is equal to the number of heating elements in the plurality of heating elements [as set forth with respect to claim 7  above, Hannah teaches two setpoint bias temperatures and two heating elements].
Regarding claim  11, the modified Cartwright-Hannah discloses the controller is further configured to: in response to the sensed temperature of the cooking medium being above one of the first threshold temperature and the second threshold temperature, deactivate any heating elements of the plurality of heating elements which were previously activated in response to the sensed temperature being below the one of the first threshold temperature and the second threshold temperature [Fig. 5. In response to the sensed temperature being above the first threshold temperature, the second heating element is deactivated and the first heating element is “intermittently activated,” i.e. intermittently deactivated, step 412. Note that both are deactivated in step 416]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Cartwright by deactivating heating elements after a first temperature threshold is reached as taught by Hannah in order to avoid overheating.
Regarding claim  18, the modified Cartwright-Hannah discloses the apparatus set forth above with respect to claim 7, and in teaching a controller configured to perform a process, also teaches the claimed process.
Regarding claim 21, Cartwright and Hannah discloses the apparatus substantially as set forth with respect to claims 1 and 7 above, with Hannah teaches a plurality of heating elements each configured to provide heat to the cooking medium [“first heating element” and “second heating element,” Fig. 5] and the addition of a second heating element being obvious for the reasons set forth with respect to claim 7 above.

Claim(s) 8-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Hohler ‘909 and Hannah as applied to claim 7 or 18 above and further in view of Baker et al. [US 2003/0015518 A1, hereinafter “Baker”].
Regarding claim 8, Cartwright-Hannah discloses the apparatus set forth above. Cartwright teaches the fry pot having a plurality of regions [10 and 12] and further comprises a plurality of temperature sensors [thermistor probes 30 and 32, Fig. 1] each configured to provide one or more signals to the controller indicative of a temperature of the cooking medium in a region of the plurality of regions, [Col. 3 lines 35-40], but fails to disclose determining a region with a lowest temperature and selecting a heating element in that region for activation. Hohler ‘909 taught a plurality of heating elements as set forth with respect to claim 7 above, but fails to teach this method of activation.
However, Baker teaches, in a cooking apparatus, a plurality of regions [that near upper heating element 16 and that near lower heating element 18, Fig. 3], and further comprising: a plurality of temperature sensors [30 and 32] each configured to provide one or more signals to the controller indicative of a temperature of the cooking medium in a region of the plurality of regions [Pars. 0022-0023], wherein the controller is further configured to: each time a heating element is to be activated, determine the region of the fry pot having a lowest temperature of the cooking medium; and select the heating element in the region having the lowest temperature of the cooking medium for activation [“A broil temperature sensor is mounted within the upper heating region adjacent to the broil heating element. Similarly, a bake temperature sensor is mounted within the upper heating region adjacent to the bake heating element. A controller is operably interconnected to a power source and to the broil heating element, bake heating element, the broil temperature sensor and the bake temperature sensor for selectively actuating the broil heating element and the bake heating element in response to the sensed temperatures of the upper and lower heating regions to maintain the temperature of the upper and lower heating regions substantially equal to a target temperature set point,” Par. 0022. Note that in Baker, the heating medium is air rather than oil]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Cartwright by configuring the fryer to have a plurality of regions with a plurality of temperature sensors and respective heating elements with the controller energized as set forth above, as taught by Baker, in order to improve “accurate ambient temperature control,” [Baker Par. 0022].
Regarding claim 9, the modified Cartwright discloses the apparatus set forth above. Cartwright teaches the plurality of regions of the fry pot include a first region [10] into which a first basket [22] is lowered and a second region [12] into which a second basket is lowered [Fig. 1], and the cooking load is one of a first cooking load in which the first basket and the second basket are each full of a food product, a second cooking load in which one of the first basket and the second basket is partially full of the food product and the other of the first basket and the second basket is full of the food product, and a third cooking load in which the first basket and the second basket are each partially full of the food product [“The food to be cooked is placed in baskets 22 and 24 which are placed into and removed from the oil,” Col. 3, lines 29-31. Thus, each basket is at least partially full of the food product].
Regarding claim  19, the modified Cartwright discloses the apparatus set forth above with respect to claim 8, and in teaching a controller configured to perform a process, also teaches the claimed process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761